FILED BY CLERK
                               IN THE COURT OF APPEALS                   DEC 31 2008
                                   STATE OF ARIZONA                      COURT OF APPEALS
                                     DIVISION TWO                          DIVISION TWO




In re the Marriage of:                          )
                                                )
JEANETTE ELLEN WILLIAMS,                        )       2 CA-CV 2008-0109
                                                )       DEPARTMENT B
                         Petitioner/Appellee,   )
                                                )       OPINION
                   and                          )
                                                )
CLARENCE KELVIN WILLIAMS,                       )
                                                )
                   Respondent/Appellant.        )
                                                )


            APPEAL FROM THE SUPERIOR COURT OF PINAL COUNTY

                                  Cause No. DO-200700797

                             Honorable Brenda E. Oldham, Judge

                               REVERSED AND REMANDED


Jeanette Ellen Williams                                                       Maricopa
                                                                     In Propria Persona

Aspey, Watkins & Diesel, P.L.L.C.
 By Douglas C. Gardner                                                        Flagstaff
                                                    Attorneys for Respondent/Appellant


E C K E R S T R O M, Presiding Judge.
¶1            Appellant Clarence Williams appeals from the trial court’s denial of his

request for attorney fees and costs (hereinafter “attorney fees”). The fees were incurred in

a marital dissolution action with his wife, Jeanette Williams. Clarence claims the trial court

abused its discretion when it denied his request for an award of attorney fees because

Jeanette made unreasonable legal arguments below and the court incorrectly considered her

lack of representation in denying his fee request. He also claims the trial court erred in not

considering his financial resources when determining whether to award fees. We reverse the

court’s order denying attorney fees and remand this matter for further consideration.

                           Factual and Procedural Background

¶2            After seventeen years of marriage, Jeanette filed a petition for dissolution of

marriage in 2007. Clarence, who was incarcerated, retained counsel, whereas Jeanette

proceeded in propria persona. The record shows Clarence had no income or employment

since 2004, and his family paid to retain his attorney. At the time of the trial in 2008,

Jeanette was working as a human resources employment specialist, earning $17.42 per hour.

¶3            Jeanette rejected a consent decree Clarence had proposed and proceeded to

trial to resolve two contested issues: her claims for spousal maintenance and reimbursement.

Prior to the trial, the court directed Jeanette to the statute pertaining to spousal maintenance,

A.R.S. § 25-319(A), and advised her of the statutorily prescribed criteria it would consider

in assessing any claim for maintenance. The court also advised her to withdraw her request

if she could not prove a ground for maintenance under the statute. She did not withdraw


                                               2
her request. At trial, in response to questions by the court and counsel, Jeanette testified

that she had received a copy of the statute and acknowledged that none of its provisions

applied to her. The trial court then denied her request for spousal maintenance.

¶4            Jeanette had also sought reimbursement for community debts she had satisfied

with her own wages before filing the petition for dissolution. At trial, Clarence introduced

evidence of his earlier correspondence with Jeanette. That correspondence informed her of

the law relevant to community property and debts, maintained her reimbursement claim was

meritless, and offered her a consent decree to avoid litigating the issue. Although she

admitted she lacked a “legal basis” for her claim, Jeanette argued at trial that Clarence

“should be man enough” to pay what she felt was his fair share of their debt. The trial court

characterized Jeanette’s argument regarding reimbursement as “not based on . . . law but

on[] . . . equity” and denied her request.

¶5            The court also denied Clarence’s request for attorney fees. In explaining its

reasons for doing so, the trial court addressed Jeanette as follows:

                     [T]he Court does not find that your position on the debt
              was unreasonable. The court also does not find that your
              position on spousal maintenance was unreasonable.

                     Unfortunately, it might feel or seem to be unreasonable
              to [Clarence] or even to his attorney because they have
              knowledge that you did not have. When it comes to individuals
              who cannot afford lawyers and who appear on their own, the
              reasonableness of their position sometimes is a little bit—is
              looked upon by the Court a little bit differently than the
              position of two individuals who show up with lawyers.


                                             3
                     And in determining whether or not you had an
              unreasonable position on those two issues, the Court looks at
              your intent.

The court went on to find Jeanette took her positions in good faith and they were reasonable

for someone untrained in the law, although as to Jeanette’s claim for spousal maintenance,

the court found she was legally incorrect and “had no position to stand on.”

¶6            The court also found that Jeanette did not have the financial resources to pay

Clarence’s attorney fees. The court stated it would not consider Clarence’s financial need

for the fees because he was the party requesting them. Clarence filed a timely amended

notice of appeal after the court entered its decree of dissolution.

                                        Discussion

¶7            Clarence argues the trial court committed an error of law by holding Jeanette

to a different standard of “reasonableness” as a pro se litigant than an attorney and by

denying his request for fees on that basis. He also argues the court erred in failing to

consider his financial need for attorney fees as required by A.R.S. § 25-324(A). We agree

with both points.

¶8            We review a trial court’s denial of a party’s request for an award of attorney

fees for an abuse of discretion. In re Marriage of Robinson, 201 Ariz. 328, ¶ 20, 35 P.3d
89, 96 (App. 2001). An abuse of discretion occurs when a court commits an error of law

in the process of reaching a discretionary conclusion. Grant v. Ariz. Pub. Serv. Co., 133




                                              4
Ariz. 434, 456, 652 P.2d 507, 529 (1982), supp. op. We review questions of law de novo.

Burnette v. Bender, 184 Ariz. 301, 304, 908 P.2d 1086, 1089 (App. 1995).

¶9             Clarence requested attorney fees below pursuant to § 25-324. The statute

allows the trial court in a dissolution action to order one party to pay the other’s attorney

fees and costs after the trial court “consider[s] the financial resources of both parties and the

reasonableness of the positions each party has taken throughout the proceedings.” § 25-

324(A), (B).

¶10            Here, the court evaluated the reasonableness of Jeanette’s legal position with

reference to her subjective intent. We conclude, however, that § 25-324(A) requires that

the propriety of a litigant’s legal position be evaluated by an objective standard of

reasonableness. When interpreting a statute, our primary goal is to give effect to the

legislature’s intent. State v. Morris, 215 Ariz. 324, ¶ 74, 160 P.3d 203, 219 (2007). We

look first to the statute’s language as the best evidence of that intent. Mejak v. Granville,

212 Ariz. 555, ¶ 8, 136 P.3d 874, 876 (2006). If the language is subject to more than one

interpretation, “‘we attempt to determine legislative intent by interpreting the statutory

scheme as a whole and consider the statute’s context, subject matter, historical background,

effects and consequences, and spirit and purpose.’” Hughes v. Jorgenson, 203 Ariz. 71,

¶ 11, 50 P.3d 821, 823 (2002), quoting UNUM Life Ins. Co. of Am. v. Craig, 200 Ariz.
327, ¶ 12, 26 P.3d 510, 513 (2001).




                                               5
¶11           Notably, the term “reasonable” has been used in our law to set forth an

objective standard. E.g., First Am. Title Ins. Co. v. Action Acquisitions, LLC, 218 Ariz.
394, ¶ 33, 187 P.3d 1107, 1114 (2008) (defining “reasonable expectations” in insurance

context with objective standards); Maricopa County Sheriff’s Office v. Maricopa County

Employee Merit Sys. Comm’n, 211 Ariz. 219, ¶ 12, 119 P.3d 1022, 1024-25 (2005)

(finding “arbitrary or taken without reasonable cause” language of administrative rule creates

objective standard of review); Lowrey v. Montgomery Kone, Inc., 202 Ariz. 190, ¶ 21, 42
P.3d 621, 627 (App. 2002) (noting “reasonable care” standard objective in traditional

negligence theory). And, when certain words have acquired such a specialized meaning in

the law, the legislature has instructed us to construe those words accordingly. See A.R.S.

§ 1-213 (“Technical words and phrases and those which have acquired a peculiar and

appropriate meaning in the law shall be construed according to such peculiar and

appropriate meaning.”).

¶12           Moreover, § 25-324(A) contains no language suggesting that the

reasonableness of a litigant’s position should be assessed with reference to a litigant’s

intentions in taking that position. And, when drafting statutory provisions for attorney fees

in other civil litigation contexts, the legislature has not hesitated to employ such language

when it intended fees to be assessed by such subjective criteria. See, e.g., A.R.S.

§ 12-349(A)(1)-(2), (F) (allowing fee award in certain civil actions if “attorney or party”

brings or defends claim for “delay or harassment” or without “good faith”). Had the


                                              6
legislature intended to add a subjective dimension to the reasonableness component of § 25-

324(A), we must assume it would have chosen similarly express language to do so. We

therefore conclude the legislature intended courts to assess the reasonableness of a litigant’s

position pursuant to § 25-324(A) by an objective standard.

¶13           For related reasons, the trial court also erred when it considered Jeanette’s

lack of legal knowledge or comprehension in denying Clarence’s request for attorney fees.

Parties who choose to represent themselves “are entitled to no more consideration than if

they had been represented by counsel” and are held to the same standards as attorneys with

respect to “familiarity with required procedures and . . . notice of statutes and local rules.”

Smith v. Rabb, 95 Ariz. 49, 53, 386 P.2d 649, 652 (1963); see also Higgins v. Higgins,

194 Ariz. 266, ¶ 12, 981 P.2d 134, 138 (App. 1999). A party’s ignorance of the law is not

an excuse for failing to comply with it. Moore v. Myers, 31 Ariz. 347, 356, 253 P. 626, 629

(1927). Thus, to the extent the trial court found that Jeanette’s legal positions were

reasonable merely because she was unsophisticated in the law, it erred.

¶14           Finally, the court erred by disregarding the plain language of § 25-324(A) in

considering only the financial resources of one party—the person who would be paying the

attorney fees—rather than “the financial resources of both parties.” See also Breitbart-

Napp v. Napp, 216 Ariz. 74, ¶ 39, 163 P.3d 1024, 1034 (App. 2007) (trial court abused

discretion in awarding attorney fees in dissolution when record contained inadequate

financial information of both parties). As we previously noted, although the decision


                                              7
whether to award attorney fees and the amount of any award is for the trial court to

determine in the exercise of its sound discretion, see Roden v. Roden, 190 Ariz. 407, 412,

949 P.2d 67, 72 (App. 1997), the legal errors committed here constitute an abuse of that

discretion and require reversal. See Kohler v. Kohler, 211 Ariz. 106, ¶ 2, 118 P.3d 621, 622

(App. 2005) (abuse of discretion may occur when court commits error of law in process of

exercising discretion).

¶15           To the extent Clarence suggests this court should specifically instruct the trial

court to award him fees pursuant to § 25-324(A), however, we decline to do so. Even

assuming the trial court had found Jeanette’s positions were unreasonable and had

considered Clarence’s financial resources as the statute requires, Clarence would not thereby

be entitled to attorney fees as a matter of law. In considering the financial resources of the

parties under § 25-324(A), the trial court may look to a number of factors, none of which

alone is dispositive. Among such factors are the relative financial disparity between the

parties, the ability of the parties to pay the fees, the ratio of fees owed to assets owned, and

“other similar matters.” Magee v. Magee, 206 Ariz. 589, ¶¶ 17-18, 81 P.3d 1048, 1051-52

(App. 2004). It is for the trial court to determine how much weight to give each of these

factors. See id. ¶ 17.

                                         Disposition

¶16           For the reasons stated herein, we reverse the court’s order denying Clarence’s

request for attorney fees and remand the matter to the trial court, which is directed to


                                               8
reconsider the request in light of the proper legal standards. Clarence has requested attorney

fees on appeal but has failed to state the statutory basis for such an award. We therefore

deny the request. See Roubos v. Miller, 214 Ariz. 416, ¶ 21, 153 P.3d 1045, 1049 (2007)

(party requesting fees must state statutory or contractual basis for award).




                                              ____________________________________
                                              PETER J. ECKERSTROM, Presiding Judge

CONCURRING:



____________________________________
PHILIP G. ESPINOSA, Judge



____________________________________
GARYE L. VÁSQUEZ, Judge




                                              9